NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1069

                     PEER COMMUNICATIONS CORPORATION,

                                                      Plaintiff-Appellant,

                                           v.

                      SKYPE TECHNOLOGIES SA, SKYPE, INC.,
                                and EBAY, INC.,

                                                      Defendants-Appellees.


        Michael T. Cooke, Friedman, Suder & Cooke, of Fort Worth, Texas, argued for
plaintiff-appellant. With him on the brief was Jonathan T. Suder. Of counsel on the
brief were Edward R. Nelson, III, and Steven W. Hartsell, Nelson Bumgardner Casto,
P.C., of Fort Worth, Texas. Of counsel was Stephen D. Susman, Susman Godfrey
L.L.P., of Houston, Texas.

      Andrei Iancu, Irell & Manella LLP, of Los Angeles, California, argued for
defendants-appellees. With him on the brief were Morgan Chu, Alan J. Heinrich and
Benjamin T. Wang.

Appealed from: United States District Court for the Eastern District of Texas

Judge Leonard Davis
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1069



                   PEER COMMUNICATIONS CORPORATION,

                                                     Plaintiff-Appellant,

                                         v.

                    SKYPE TECHNOLOGIES SA, SKYPE, INC.,
                              and EBAY, INC.,

                                                      Defendants-Appellees.




                                  Judgment

ON APPEAL from the       United States District Court for the
                         Eastern District of Texas

in CASE NO(S).           6:06-CV-370.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, RADER, and MOORE, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED October 6, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk